Citation Nr: 1645172	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  16-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea (OSA).

3.  Entitlement to an effective date prior to March 13, 2013, for the grant of service connection for OSA.

4.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to September 30, 2014, for the grant of a 70 percent disability evaluation for PTSD.

6.  Entitlement to an evaluation in excess of 10 percent for residuals of appendectomy.

7.  Entitlement to a compensable evaluation for lateral and medial epicondylitis.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to March 1985 and from June 2008 to June 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In a November 2013 rating decision, the RO granted OSA and assigned a 50 percent disability evaluation effective March 13, 2013.  In a January 2015 rating decision, the RO increased the disability evaluation for PTSD from 30 percent to 70 percent effective September 30, 2014, continued the 50 percent disability evaluation for OSA, continued the 10 percent disability evaluation for scar residual of appendectomy, continued a non-compensable evaluation for lateral and medial epicondylitis, and declined to reopen a claim of entitlement to service connection for hypertension.    

The Board notes that the RO granted service connection for OSA in November 2013 and in September 2014, less than one year later, the Veteran filed, inter alia, a claim for an increased evaluation for OSA.  To afford the Veteran the most favorable outcome, the Board will interpret the Veteran's September 2014 application for an increased rating as a notice of disagreement (NOD) with the November 2013 rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015).

The Board notes that the issue of service connection for hypertension has been developed (and adjudicated) as a claim for whether new and material evidence has been received to reopen the claim.  Service connection for hypertension was initially denied in a March 2012 rating decision, the Veteran did not appeal that decision.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection.  See 38 C.F.R. 
§ 3.156(a) (2015).  

However, since the March 2012 rating decision, additional service treatment and personnel records have been received.  These records included findings that may be relevant to the Veteran's claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. 
§ 3.156(c) (2015).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claim on the merits.  

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In his September 2016 brief,  the Veteran's attorney raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue on appeal.

In September 2016, the Board received additional evidence from the Veteran's attorney.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the attorney included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2016).  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using a paper claims file and the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2016 brief, the Veteran's attorney stated that the Veteran had been awarded Social Security Disability benefits in 2015 and that he would forward the file when he received it.   While the Veteran's attorney has not yet submitted the records from the Social Security Administration (SSA), the Board must obtain these records as they have been identified and are relevant to the claims on appeal.    See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (noting that when the VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal).  On remand, all outstanding records, specifically SSA records, should be identified and obtained. 

Moreover, as previously discussed, the issue of entitlement to TDIU is on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision pertaining to the Veteran's SSA benefits and the records upon which that decision was based and associate them with the claims file.   If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide information for any outstanding records from health care providers who have provided treatment for his claimed disorders.   After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should also secure any outstanding, relevant VA medical records.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. 
§ 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 38 C.F.R. § 3.159(b) notice letter should be issued prior to adjudication of the claim.  In furtherance of developing this claim, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated, with the TDIU claim adjudicated as well.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




